UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1151


In Re:   JERMAINE JERRELL SIMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:13-hc-02175-D)


Submitted:   April 1, 2014                  Decided:   April 11, 2014


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jermaine Jerrell Sims, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jermaine Jerrell Sims petitions for a writ of mandamus

seeking an order directing the district court to grant relief on

his 28 U.S.C. § 2241 (2012) petition.                       We conclude that Sims is

not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.            Kerr    v.     United   States

Dist.    Court,       426 U.S. 394,    402    (1976);        United    States       v.

Moussaoui,      333 F.3d 509,    516-17       (4th    Cir.    2003).        Further,

mandamus     relief     is     available      only    when    the    petitioner       has   a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                       Mandamus may not be

used as a substitute for appeal.                     In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

               The relief sought by Sims is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition and amended petition for

writ of mandamus.              We dispense with oral argument because the

facts    and    legal       contentions       are    adequately      presented       in   the

materials      before       this     court    and    argument       would    not   aid    the

decisional process.

                                                                          PETITION DENIED




                                               2